Citation Nr: 1701972	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-11 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss disability with left tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran served on active duty from August 1961 until his retirement in September 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction of the case currently resides with the RO in Atlanta, Georgia.

The Veteran was scheduled for a videoconference hearing before the Board in May 2014.  However, he withdrew his hearing request in April 2014.

The issues on the title page of this decision were before the Board in June 2014 when they were remanded for additional development.

The issue of entitlement to an effective date earlier than February 27, 2009, for the grant of a 10 percent rating for vertigo was listed by the Veteran's representative as an issue on appeal.  See November 2016 Informal Hearing Presentation.  However, this issue is not on appeal, as the Veteran failed to submit a substantive appeal in response to a May 2016 Statement of the Case.  Therefore, the Board cannot and will not address this issue.

The Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to increased ratings for tinnitus and vertigo have been raised by the record in September 2014 and December 2014 statements from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In June 2014, the Board (in pertinent part) remanded the issues on appeal in part for VA examinations to ascertain the severity of these disabilities.  Thereafter, if the benefits sought remained denied, the AOJ was to issue a Supplemental Statement of the Case (SSOC).

In December 2014 and January 2016, the Veteran submitted private treatment records.  Thereafter, he underwent VA hypertension and hearing loss examinations in May 2016.

No SSOC was promulgated with regard to the issues of entitlement to an initial compensable rating for hypertension and entitlement to an increased (compensable) rating for bilateral hearing loss disability with left tympanic membrane perforation.  Because the treatment records and VA examination reports are pertinent to these issues, and no waiver has been submitted, this evidence must be reviewed by the AOJ, and an SSOC furnished if the appeal remains denied.  38 C.F.R. § 19.31 (b)(1) (2016).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims of entitlement to an initial compensable rating for hypertension and entitlement to an increased (compensable) rating for bilateral hearing loss disability with left tympanic membrane perforation, to include consideration of all evidence added to the claims file since the most recent (January 2013) SSOC.  If any benefit is not granted to the Veteran's satisfaction, an SSOC should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, this case should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


